COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-10-166-CR





JAMES EDWARD STEPHENS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Pursuant to a plea bargain, Appellant James Edward Stephens pleaded guilty to aggravated assault on a public servant and evading arrest.  
See
 Tex. Penal Code Ann. §§ 22.02(b)(2)(B), 38.04(a) (Vernon Supp. 2009).  The trial court sentenced Appellant to five years’ confinement for aggravated assault and two years’ confinement for evading arrest.  The trial court’s certification of Appellant’s right of appeal states that this is “a plea bargain case, and the defendant has NO right of appeal.”  Appellant filed a pro se notice of appeal in which he asserts that he has “received new evidence that would make his plea involuntary.”  Appellant filed a pro se motion for extension of time to respond to this court’s inquiry into its jurisdiction, and Appellant’s court-appointed counsel advised this court by letter that he knows of no reason why this appeal should continue.  

Appellant’s assertion of receiving new evidence is not a valid ground for continuing the appeal.  
See
 Tex. R. App. P. 25.2(a)(2); 
Chavez v. State
, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (holding that if appellant fails to meet either of the exceptions in rule 25.2(a)(2), “no inquiry into even possibly meritorious claims may be made”).  Accordingly, we deny Appellant’s motion for extension of time to respond and dismiss the appeal. 
 See
 Tex. R. App. P. 25.2(d), 43.2(f); 
Chavez
, 183 S.W.3d at 680.

PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED: June 10, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.